Black, J., dissenting: I dissent from the majority opinion wherein it holds that the compensation which petitioner received from the various divisions of Consumers public power districts in Nebraska should be treated as compensation received for services rendered over a period of five years and thus should be taxed as provided in section 107. The majority opinion at the outset divides petitioner’s services as having been rendered to three groups: (1) Mason County PUD, (2) Grays Harbor, Pacific County, and Cowlitz County PUDS, and (3) the various divisions of Consumers public power districts in Nebraska. The majority holds that petitioner has proved his case with reference to the commissions which he received from Mason County PUD. I agree with that holding and shall not further discuss it. The majority opinion next holds that petitioner has not proved his case as to commissions which he received from Grays Harbor, Pacific County, and Cowlitz PUDS. The primary reason for the majority holding as to these commissions is that the public utility districts, which in each of these instances made the purchases in question and when the purchases were completed paid the commissions to petitioner, had not been in existence for as long as five years and therefore under these circumstances section 107 is not applicable. With this holding I am in agreement. The majority opinion next holds that the compensation which petitioner received from the various divisions of Consumers public power districts in Nebraska was received for services covering a period of more than five years, although concededly the public utility districts which paid these commissions to petitioner had not been in existence for as long as five years in either instance when the purchases were completed and the payments made. The majority opinion reaches this conclusion on the theory that the services which petitioner rendered to the hydros prior to the organization of the purchasing utility districts could be tacked onto the periods of services rendered to the latter and thus extend the services beyond the full five-year period. In reaching this conclusion the majority opinion, among other things, says: It is true that Myers did not receive his compensation from the hydros as originally planned. He received it from various districts which Consumers in turn created to facilitate their work. However, in a real sense, it was never possible for Myers to have received his compensation from the hydros, regardless of the terms of his contract, inasmuch as these publicly owned utilities were nonprofit organizations and therefore had no funds out of which Myers could be paid. His compensation ultimately came from the taxpayers and consumers of the State of Nebraska. When, therefore, he was paid by the various districts of Consumers, which were also publicly owned utilities, it was these same taxpayers and consumers who paid for his services. To me the foregoing argument is not at all convincing. If it is sound it might with equal force, it seems to me, have been made with reference to the purchases made by Grays Harbor, Pacific County, and Cowlitz PUDS, as to which a contrary conclusion has been reached in ■the majority opinion. As I have already stated, I agree with the conclusion reached in the majority opinion as to the compensation received by petitioner from these three PUDS. Finding myself in agreement with the majority opinion as to them and being unable to see any fundamental distinction as to the services rendered to and the payments made by the two groups included in the majority opinion as groups (2) and (3), I respectfully dissent.